DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
This action is in response to the remarks filed on 9/15/2021. The amendments filed on 9/15/2021 have been entered. Accordingly, claims 21, 24-29 and 31-44 remain pending. Claims 1-20, 22-23 and 30 are cancelled, and claims 31-40 are withdrawn pursuant to restriction.


As also noted in the previous Non-Final rejections, this office action includes three alternative rejections that are presented in sections as shown below;
Alternative Rejection 1:  Claims are rejected over Kovacs under 35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Kovacs.
Alternative Rejection 2:  Same rejections presented again as provided in the previous final office action mailed on 1/16/2020 (along with the rejection of newly added claim 43) and the responses to arguments also provided.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Alternative Rejection 1
s 21, 24, 24, 27-30 and 41 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Kovacs (US 20070208262, 2007-09-06), (hereinafter “Kovacs”).

Regarding the claim 21, Kovacs taches an athletic performance monitoring system (physiologic monitor of a user [0028], “monitoring the training of an elite athlete” [0077]), comprising: 
a data acquisition subsystem comprising a physiological sensor configured to acquire a signal representative of a physiological characteristic associated with a monitored subject (“physiologic monitor comprises an application-specific integrated circuit (ASIC) including signal conditioning circuitry,…[t]he monitor includes sensors such as electrocardiogram (ECG) electrodes, accelerometers, and a temperature sensor, some of which may be integrated on the ASIC” abst), wherein the physiological characteristic comprises a respiratory characteristic (“sensors 50b include one or more accelerometers and/or tilt sensors, an electrical or mechanical respiration and/or fluid load sensor” [0033]), and wherein at least a portion of the data acquisition subsystem is disposed on a garment (“a wearable monitor encompasses monitors adhered to a subject [e.g. patches], as well as monitors loosely attached to a subject [e.g. through clothing, bands, string, a fanny pack, or other structures]” [0024]); 
a control-data processing subsystem comprising a processor (ASICs, abst; as also seen in figs. 2-6 and the associated pars.), the processor configured to determine athletic performance information associated with the monitored subject as a function of the signal (“The set of accelerators may include accelerators capable of determining calorie expenditures are to be monitored or who are at risk of syncope” [0068]) and an indication of the monitored subject's progress toward a fitness goal (“estimated calorie expenditure during an exercise period has exceeded 300 calories, condition detection logic 124 may send a corresponding condition indicator to output control logic 130” [0082]; “Different operating features and/or sampling rates may be enabled or set for different applications: for example, higher sampling rates may be used for monitoring the training of an elite athlete” [0077]); 
a data monitoring subsystem comprising a display, the display configured to display the athletic performance information (“visualization unit 278, which generates physiologic data displays such as display 262 (FIG. 6-A)” [0070]; wearable display 90 [0095]; also see [0109]); 
a data transmission subsystem comprising a transceiver, the transceiver configured to control transmissions between the data acquisition subsystem, the control-data processing subsystem, and the data monitoring subsystem (“the digital control logic periodically stores data packets including multiple sensor data types in a digital memory such as a removable flash memory card. In the peripheral mode, the data packets are transmitted to a microcontroller for processing” abst); and 

wherein the fitness goal is adjusted based on the performance information (“estimated calorie expenditure during an exercise period has exceeded 300 calories, condition detection logic 124 may send a corresponding condition indicator to output control logic 130” [0082]; “Different operating features and/or sampling rates may be enabled or set for different applications: for example, higher sampling rates may be used for monitoring the training of an elite athlete” [0077]).

Regarding the claim 24, Kovacs taches an audio sensor configured to monitor sounds generated by the monitored subject (“configuration settings for a number of components of physiologic monitor 24, … audio/visual prompts, reminders and alerts, and other data” [0069]).

Regarding the claim 25, Kovacs taches the data monitoring subsystem is remote from the data acquisition subsystem (see display 90 in fig. 7 or comp in fig. 6 and the associated pars.).

Regarding the claim 27, Kovacs taches the performance information comprises an indication of whether the monitored subject is in an aerobic or anaerobic state (“estimated calorie expenditure during an exercise period has exceeded 300 calories 

Regarding the claim 28, Kovacs taches the performance information comprises an indication of a ventilatory threshold of the monitored subject (“estimated calorie expenditure during an exercise period has exceeded 300 calories [e.g. aerobic], condition detection logic 124 may send a corresponding condition indicator to output control logic 130” [0082]).

Regarding the claim 29, Kovacs taches the physiological characteristic comprises a respiratory characteristic (“mechanical respiration sensor may include a resistive band, applied to the subject's chest, having a resistance proportional to a subject chest's expansion” [0036]).

Regarding the claim 41, Kovacs taches wherein the signal comprises an indication of a movement of the subject's chest wall (“mechanical respiration sensor may include a resistive band, applied to the subject's chest, having a resistance proportional to a subject chest's expansion” [0036]).

Alternative Rejection 2

Claims 21, 24-30, 41, 42 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Behar et al (WO2006009830 January 26, 2006, submitted by .
Regarding the claim 21, Behar teaches an athletic performance monitoring system (see e.g. abst and Figs. 1 and 2 [re-produced below] as well as the associated pars.), comprising:

    PNG
    media_image1.png
    169
    241
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    245
    299
    media_image2.png
    Greyscale

a data acquisition subsystem comprising a physiological sensor configured to acquire a signal representative of a physiological characteristic associated with a monitored subject (“Systems of this invention preferably include one or more monitoring apparatus carrying sensors for monitoring individual subjects, and local electronic module or modules [known as local data units (LDU)] for acquiring data from the monitoring apparatus [collectively, "monitoring apparatus"]. Preferably, sensors are arranged in or carried by a wearable item that can be comfortably worm by a monitored subject.” [0007]), wherein the physiological characteristic comprises a respiratory characteristic (“respiratory function are based on inductive plethysmographic technology that measures respiratory motions of the subject” [0008]), and wherein at least a portion of the data acquisition subsystem is disposed on a garment (“the LDU … can also be carried in or on or incorporated into the sensor garment (e.g., in the form of wearable 
a control-data processing subsystem comprising a processor, the processor configured to determine athletic performance information associated with the monitored subject as a function of the signal (“The LDU operates sensors if needed, gathers sensor signals by conductive wires, threads, or other elements, or by wireless links local to the monitored subjects. It preferably also preprocesses sensor data, stores sensor data… determines selected physiological parameters, checks parameters for conditions indicating warnings or alarms, displays selected data to monitored subjects, and the like” [0007]; “LDA also can serve to perform assessment of the subject's physiological condition, to output data to the subject, and to receive subject input” [0040]; “accurately are determined for each individual subject [thereby taking into account individual habitus, performance, training, and so forth]. Necessary measurements can be partially automated by having the system instruct monitored subjects through messages presented at the subjects' LDU.” [0108]),
an indication of the monitored subject's progress toward a fitness goal (“Real-time Tvent monitoring has further application in training programs, that is, structured plans that over time increase exercise capacity, in athletics and other endeavors. Because Tvent represents a subject's greatest sustainable exercise capacity, coaches, athletes, and others have used this parameter to design training program that distribute 
wherein the athletic performance information comprises an indication of calories burned (“Monitored subjects can be in … athletic competition activities, athletic training activities, and recreation activities” [0014]; “subjects wearing the usual wet suits, bicycling shirts, football uniforms, and other athletic clothing can be easily monitored” [0041]; “determine accelerometer-data-energy- consumption correlation … in athletics application, although accelerometer-data-energy-consumption correlations useful for running are as illustrated above, such correlations useful for swimming are different.” [0111]);
a data monitoring subsystem comprising a display, the display configured to display the athletic performance information (“display status and data concerning monitored subjects” abst.; “methods for real-time monitoring and display of physiological data obtained from monitored subjects” [0001]; “The LDU … preferably also preprocesses sensor data, stores sensor data, transmits sensor data for remote use… displays selected data to monitored subjects, and the like.” [0007]); and
a data transmission subsystem comprising transceiver configured to control transmissions between the data acquisition subsystem, the control-data processing subsystem, and the data monitoring subsystem (“The LDU … transmits sensor data for 
wherein the fitness goal is adjusted based on the performance information (“Real-time Tvent monitoring has further application in training programs, that is, structured plans that over time increase exercise capacity, in athletics and other endeavors. Because Tvent represents a subject's greatest sustainable exercise capacity, coaches, athletes, and others have used this parameter to design training program that distribute training time across sub-threshold, threshold, and supra-threshold intensities and then monitor the intensity of individual training sessions. Real-time monitoring of minute ventilation (and optionally energy consumption) during a training session can confirm that the subject is exercising at the correct level; and periodically recalibrating Tvent over a training program can reveal how and how fast the trainee's Tvent and exercise capacity is improving” [0120]).


Behar does not teach wherein the data acquisition subsystem, control-data processing subsystem, data monitoring subsystem, and data transmission subsystem are powered by a single power source.
However, in the same field of endeavor, McCool teaches Figure 1 illustrates a pulmonary ventilation analysis device 20 constructed in accordance with an embodiment of the invention. The pulmonary ventilation analysis device 20 includes data acquisition circuitry 21 and data processing circuitry 22. In one embodiment of the invention, the data processing circuitry 22 includes data input interface circuitry 24 to 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Behar with subsystem are powered by a single power source as taught by McCool because it would allow the invention to be implemented in a compact and light weight configuration that can be easily attached or carried by an individual being monitored (pg. 5 lines 31-32 of McCool).

Regarding the claim 24, Behar teaches an audio sensor configured to monitor sounds generated by the monitored subject (“sensors can also include ballistic impact microphones for registering impacts received by a monitored subject that may indicate bodily injury” [0008]; “LDUs also preferably display, audibly indicate, or otherwise make monitored subjects aware of their current physiological status” [0009]; “” [0057], [0069], [0088]-[0093]).

Regarding the claim 25, Behar teaches the data monitoring subsystem is remote from the data acquisition subsystem (see Figs. 1-5, it is noted that in the absence of how remote [or how far] even a small distance between data monitoring subsystem and the data acquisition subsystem would be considered remote).

Regarding the claim 26, Behar teaches all the limitations of the claims except for first and second magnetometer. 
However, in the same field of endeavor, McCool teaches a first and second magnetometer configured to be positioned on the monitored subject, the magnetometer system responsive to changes in distance between the first and second magnetometer (“respiratory magnetometers with tuned pairs of electromagnetic coils, one transmitting and the other receiving a specific high- frequency AC electro-magnetic field. To measure the anteroposterior diameter of the rib cage, one coil is usually placed over the sternum at the level of the 4th intercostal space and the other over the spine at the same level.” Pg. 1 line 16- pg. 2, lines 3). The digital band pass filters 34 are utilized to eliminate artifacts due to soft tissue motion. The filters are assigned to eliminate selected frequencies associated with soft tissue motion. This allows the elimination of most extraneous noise from the magnetometer signals. These clean signals are subsequently summed to provide a measure of tidal volume, even when the individual is performing ambulatory activities (pg. 5, lines 12-16).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Behar with first and second magnetometer as taught by McCool because it would provide a pulmonary ventilation monitor with high accuracy (pg. 3 lines 9-11 of McCool).

Regarding the claim 27, Behar teaches the performance information comprises an indication of whether the monitored subject is in an aerobic or anaerobic state 

Regarding the claim 28, Behar teaches the performance information comprises an indication of a ventilatory threshold of the monitored subject (“minute ventilation can be extracted from plethysmographic respiratory data. Preferably, LDUs also determine and check selected conditions indicating physiological distress or danger. More simple alarm conditions can be checked by comparing individual, extracted physiological parameters against normal ranges and bounds” [0009]).

Regarding the claim 29, Behar teaches the physiological characteristic comprises a respiratory characteristic (“system sensors include one or more of the following types: sensors for respiratory functions; sensors for cardiac functions; sensors for blood oxygen saturations; sensors for subject posture, subject activity, and the like; sensors for skin temperatures, sensors for electroencephalographic signals; and so forth.” [0008]).



Regarding the claim 41, Behar teaches all the limitations of the claims except for the signal comprising an indication of a movement of the subject's chest wall.
However, in the same field of endeavor, McCool teaches respiratory magnetometers with tuned pairs of electromagnetic coils, one transmitting and the other receiving a specific high- frequency AC electro-magnetic field. To measure the anteroposterior diameter of the rib cage, one coil is usually placed over the sternum at the level of the 4th intercostal space and the other over the spine at the same level.” Pg. 1 line 16- pg. 2, lines 3). Figure 3 illustrates the three degrees of motion (Xi, RC-AP, Ab-AP) that are measured in accordance with the invention. As the patient breathes, the change in distance between the coils in each pair is sensed. This change in axial displacement of the chest wall (Xiphi- umbilical distances: Xi) is measured and is a function of the distance between the two pairs of sensors. The volume of air inhaled and exhaled is determined using these signals. The breathing characteristics, which are derived from this data, include the volume of air inhaled and exhaled, breathing frequency, and changes in chest wall dimensions during breathing (pg. 5, lines 12-16).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Behar with the signal comprising an indication of a movement of the subject's chest wall as taught by McCool because it would provide a pulmonary ventilation monitor with high accuracy (pg. 3 lines 9-11 of McCool).

Regarding the claim 42, Behar teaches a sensor configured to determine an orientation of the monitored subject (“Sensor 33 generally represents sensor types touching the subject, such as…an accelerometer mechanically coupled to the subject. …other sensor types, such as a geographic position sensor that can be a GPS device. [Although optional, portions of the following description assume the existence of geographic position data.]” [0048]).

Regarding the claim 44, Behar teaches all the limitations of the claim including fitness goal adjusting in real time during activity (“Real-time Tvent monitoring has further 

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Behar in view of McCool as applied to claim 21 above, and further in view of Coyle et al (US20050119586, June 02, 2005, previously cited), (hereinafter “Coyle”).
Regarding the claim 43, Behar teaches a plurality of signals to determine a plurality of respiratory characteristics including the existence of a hypopnea event (“time- varying loop inductance reflects primarily indicia of time-varying cross-sectional areas enclosed by these loops, and using signal processing and pattern recognition techniques with reference to established physiological models …it is possible to obtain indicia of cardiac stroke volumes, indicia of respiratory tidal volume and minute ventilation, occurrence times of respiratory events, such as apneas, and the like, and so forth” [0034]).

Behar in view of McCool do not specifically note the hypopnea.

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Behar in view of McCool with hypopnea as taught by Coyle because it helps to provide improved systems and methods for registering or detecting physical activity and information to provide improved and more reliable interpretation of ambulatory monitoring data ([0008] of Coyle).


Alternative Rejection 3:

Claims 21, 24-30, 41, 42 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Behar in view of McCool and Kovacs.
Regarding the claim 21, Behar teaches an athletic performance monitoring system (see e.g. abst and Figs. 1 and 2 [re-produced below] as well as the associated pars.), comprising:

    PNG
    media_image1.png
    169
    241
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    245
    299
    media_image2.png
    Greyscale

a data acquisition subsystem comprising a physiological sensor configured to acquire a signal representative of a physiological characteristic associated with a monitored subject (“Systems of this invention preferably include one or more monitoring apparatus carrying sensors for monitoring individual subjects, and local electronic module or modules [known as local data units (LDU)] for acquiring data from the monitoring apparatus [collectively, "monitoring apparatus"]. Preferably, sensors are arranged in or carried by a wearable item that can be comfortably worm by a monitored subject.” [0007]), wherein the physiological characteristic comprises a respiratory characteristic (“respiratory function are based on inductive plethysmographic technology that measures respiratory motions of the subject” [0008]; “subject's [e.g. athlete] energy consumption, because metabolic responses, cardio-respiratory responses, and many general physiological responses correlate well with total energy consumption” [0100]; also see [0101]-[0104]), and wherein at least a portion of the data acquisition subsystem is disposed on a garment (“the LDU … can also be carried in or on or incorporated into the sensor garment (e.g., in the form of wearable electronics as known in the art).” [0039]; “physiological monitoring, ordinary garments can be accompanied by or attached to two or more sensor-LDU combinations. For example, a second band about 
a control-data processing subsystem comprising a processor, the processor configured to determine athletic performance information associated with the monitored subject as a function of the signal (“The LDU operates sensors if needed, gathers sensor signals by conductive wires, threads, or other elements, or by wireless links local to the monitored subjects. It preferably also preprocesses sensor data, stores sensor data… determines selected physiological parameters, checks parameters for conditions indicating warnings or alarms, displays selected data to monitored subjects, and the like” [0007]; “LDA also can serve to perform assessment of the subject's physiological condition, to output data to the subject, and to receive subject input” [0040]; “accurately are determined for each individual subject [thereby taking into account individual habitus, performance, training, and so forth]. Necessary measurements can be partially automated by having the system instruct monitored subjects through messages presented at the subjects' LDU.” [0108]), an indication of the monitored subject's progress toward a fitness goal (“Real-time Tvent monitoring has further application in training programs, that is, structured plans that over time increase exercise capacity, in athletics and other endeavors. Because Tvent represents a subject's greatest sustainable exercise capacity, coaches, athletes, and others have used this parameter to design training program that distribute training time across sub-threshold, threshold, and supra-threshold intensities and then monitor the intensity of individual training sessions. Real-time monitoring of minute ventilation (and optionally energy 

wherein the athletic performance information comprises an indication of calories burned (“Monitored subjects can be in … athletic competition activities, athletic training activities, and recreation activities” [0014]; “subjects wearing the usual wet suits, bicycling shirts, football uniforms, and other athletic clothing can be easily monitored” [0041]; “determine accelerometer-data-energy- consumption correlation … in athletics application, although accelerometer-data-energy-consumption correlations useful for running are as illustrated above, such correlations useful for swimming are different.” [0111]; “correlations between accelerometer signals and cardio-respiratory parameters can also be established during various types of exercise. Then energy output may be estimated in normal situations from cardio-respiratory parameters alone” [0113] for further details see [0114]-[0120]);
a data monitoring subsystem comprising a display, the display configured to display the athletic performance information (“display status and data concerning monitored subjects” abst.; “methods for real-time monitoring and display of physiological data obtained from monitored subjects” [0001]; “The LDU … preferably also preprocesses sensor data, stores sensor data, transmits sensor data for remote use… displays selected data to monitored subjects, and the like.” [0007]); and
a data transmission subsystem comprising transceiver configured to control transmissions between the data acquisition subsystem, the control-data processing 
wherein the fitness goal is adjusted based on the performance information (“Real-time Tvent monitoring has further application in training programs, that is, structured plans that over time increase exercise capacity, in athletics and other endeavors. Because Tvent represents a subject's greatest sustainable exercise capacity, coaches, athletes, and others have used this parameter to design training program that distribute training time across sub-threshold, threshold, and supra-threshold intensities and then monitor the intensity of individual training sessions. Real-time monitoring of minute ventilation (and optionally energy consumption) during a training session can confirm that the subject is exercising at the correct level; and periodically recalibrating Tvent over a training program can reveal how and how fast the trainee's Tvent and exercise capacity is improving” [0120]).

Behar does not teach wherein the data acquisition subsystem, control-data processing subsystem, data monitoring subsystem, and data transmission subsystem are powered by a single power source.
However, in the same field of endeavor, McCool teaches Figure 1 illustrates a pulmonary ventilation analysis device 20 constructed in accordance with an embodiment of the invention. The pulmonary ventilation analysis device 20 includes data acquisition circuitry 21 and data processing circuitry 22. In one embodiment of the invention, the data processing circuitry 22 includes data input interface circuitry 24 to 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Behar with subsystem are powered by a single power source as taught by McCool because it would allow the invention to be implemented in a compact and light weight configuration that can be easily attached or carried by an individual being monitored (pg. 5 lines 31-32 of McCool).

Despite the teachings of Behar in view of McCool as outlined above, if one still argues that Behar in view of McCool fails to teach the limitation of “athletic performance information associated with the monitored subject as a function of the signal [e.g. respiratory characteristic]”.
Kovacs, in the same field of endeavor, clearly also teaches athletic performance information associated with the monitored subject as a function of the signal [e.g. respiratory characteristic] (“The high-frequency part of the detected impedance [e.g. signal] is indicative of the subject's respiration” [0036]; “respiratory impedance measurements for patients for whom respiratory monitoring is desired, and accelerometers for patients whose calorie expenditures are to be monitored” [0068]; “physiologic data received from A/D converter 58 (e.g. a measured subject temperature 

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with athletic performance information associated with the monitored subject as a function of the signal as taught by Kovacs because it would improve the shortcomings of the existing prior art provided in [0002]-[0007] (of Kovacs) which helps to improve physiological monitoring instruments that are used to measure a number of vital signs, including blood oxygen level, body temperature, respiration rate, and electrical activity for electrocardiogram (ECG) or electroencephalogram (EEG) measurements ([0003] of Kovacs).

It is further noted that Kovacs also taches the performance information comprises an indication of the monitored subject's progress toward a fitness goal, and wherein the fitness goal is adjusted based on the performance information (“estimated calorie expenditure during an exercise period has exceeded 300 calories, condition detection logic 124 may send a corresponding condition indicator to output control logic 130” [0082]; “Different operating features and/or sampling rates may be enabled or set for different applications: for example, higher sampling rates may be used for monitoring the training of an elite athlete” [0077]).



Regarding the claim 25, Behar teaches the data monitoring subsystem is remote from the data acquisition subsystem (see Figs. 1-5, it is noted that in the absence of how remote [or how far] even a small distance between data monitoring subsystem and the data acquisition subsystem would be considered remote).

Regarding the claim 26, Behar in view of Kovacs teach all the limitations of the claims except for first and second magnetometer. 
However, in the same field of endeavor, McCool teaches a first and second magnetometer configured to be positioned on the monitored subject, the magnetometer system responsive to changes in distance between the first and second magnetometer (“respiratory magnetometers with tuned pairs of electromagnetic coils, one transmitting and the other receiving a specific high- frequency AC electro-magnetic field. To measure the anteroposterior diameter of the rib cage, one coil is usually placed over the sternum at the level of the 4th intercostal space and the other over the spine at the same level.” Pg. 1 line 16- pg. 2, lines 3). The digital band pass filters 34 are utilized to eliminate artifacts due to soft tissue motion. The filters are assigned to eliminate 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Behar in view of Kovacs with first and second magnetometer as taught by McCool because it would provide a pulmonary ventilation monitor with high accuracy (pg. 3 lines 9-11 of McCool).

Regarding the claim 27, Behar teaches the performance information comprises an indication of whether the monitored subject is in an aerobic or anaerobic state (“Energy consumption can be measured directly, as, for example, by oxygen consumption or carbon dioxide production [aerobic or anaerobic state], or indirectly, as by accelerometer signals calibrated to energy consumption as previously described. In certain embodiments, external monitoring facility and/or LDU software can assist or control calibration by presenting a series of activity instructions to a subject and by measuring and determining the resulting minute ventilation and energy consumption in real time” [0119]).

Regarding the claim 28, Behar teaches the performance information comprises an indication of a ventilatory threshold of the monitored subject (“minute ventilation can be extracted from plethysmographic respiratory data. Preferably, LDUs also determine and check selected conditions indicating physiological distress or danger. More simple 

Regarding the claim 29, Behar teaches the physiological characteristic comprises a respiratory characteristic (“system sensors include one or more of the following types: sensors for respiratory functions; sensors for cardiac functions; sensors for blood oxygen saturations; sensors for subject posture, subject activity, and the like; sensors for skin temperatures, sensors for electroencephalographic signals; and so forth.” [0008]).

Regarding the claim 41, Behar in view of Kovacs teach all the limitations of the claims except for the signal comprising an indication of a movement of the subject's chest wall.
However, in the same field of endeavor, McCool teaches respiratory magnetometers with tuned pairs of electromagnetic coils, one transmitting and the other receiving a specific high- frequency AC electro-magnetic field. To measure the anteroposterior diameter of the rib cage, one coil is usually placed over the sternum at the level of the 4th intercostal space and the other over the spine at the same level.” Pg. 1 line 16- pg. 2, lines 3). Figure 3 illustrates the three degrees of motion (Xi, RC-AP, Ab-AP) that are measured in accordance with the invention. As the patient breathes, the change in distance between the coils in each pair is sensed. This change in distance corresponds to a change in voltage that is a function of changes in the anteroposterior distance of both the rib cage (RC-AP) and the abdomen (Ab-AP). In axial displacement of the chest wall (Xiphi- umbilical distances: Xi) is measured and is a function of the distance between the two pairs of sensors. The volume of air inhaled and exhaled is determined using these signals. The breathing characteristics, which are derived from this data, include the volume of air inhaled and exhaled, breathing frequency, and changes in chest wall dimensions during breathing (pg. 5, lines 12-16).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Behar in view of Kovacs with the signal comprising an indication of a movement of the subject's chest wall as taught by McCool because it would provide a pulmonary ventilation monitor with high accuracy (pg. 3 lines 9-11 of McCool).

Regarding the claim 42, Behar teaches a sensor configured to determine an orientation of the monitored subject (“Sensor 33 generally represents sensor types touching the subject, such as…an accelerometer mechanically coupled to the subject. …other sensor types, such as a geographic position sensor that can be a GPS device. [Although optional, portions of the following description assume the existence of geographic position data.]” [0048]).

Regarding the claim 44, Behar teaches all the limitations of the claim including fitness goal adjusting in real time during activity (“Real-time Tvent monitoring has further application in training programs, that is, structured plans that over time increase exercise capacity, in athletics and other endeavors. Because Tvent represents a .

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Behar in view of McCool and Kovacs as applied to claim 21 above, and further in view of Coyle et al (US20050119586, June 02, 2005, previously cited), (hereinafter “Coyle”).
Regarding the claim 43, Behar teaches a plurality of signals to determine a plurality of respiratory characteristics including the existence of a hypopnea event (“time- varying loop inductance reflects primarily indicia of time-varying cross-sectional areas enclosed by these loops, and using signal processing and pattern recognition techniques with reference to established physiological models …it is possible to obtain indicia of cardiac stroke volumes, indicia of respiratory tidal volume and minute ventilation, occurrence times of respiratory events, such as apneas, and the like, and so forth” [0034]).

Behar in view of McCool and Kovacs do not specifically note the hypopnea.
However, in the same field of endeavor, Coyle teaches methods for processing respiratory signals derived generally from respiratory plethysmography, and especially 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Behar in view of McCool and Kovacs with hypopnea as taught by Coyle because it helps to provide improved systems and methods for registering or detecting physical activity and information to provide improved and more reliable interpretation of ambulatory monitoring data ([0008] of Coyle).



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive for the reasons noted below;
Regarding the rejection of the claims, the applicant argues the following;
Office Action, p. 7. Although Kovacs discloses an estimated calorie expenditure during an exercise period has exceeded 300 calories, Kovacs does not disclose an indication of the monitored subject's progress toward a fitness goal. 
Further, the Office fails to address the claim feature "wherein the fitness goal is adjusted based on the performance information." See Office Action, p. 7. Indeed, Kovacs does not disclose that its system adjusts a fitness goal based on performance information comprising an indication of calories burned and of the monitored subject's progress toward a fitness goal. 

Independent claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Kovacs. As described above related to the § 102 rejection, Kovacs does not disclose that its system adjusts a fitness goal based on performance information comprising an indication of calories burned and of the monitored subject's progress toward a fitness goal. And there is no disclosure or suggestion in Kovacs that a person of skill in the art would modify Kovacs's system to do so. 
For at least these reasons, Kovacs does not render obvious independent claim 21 or claims depending therefrom. Applicant respectfully asks the Office to withdraw this alternative rejection under § 103 and claims depending therefrom.


It is a long standing knowledge that If a prima facie case of obviousness is established by the office, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Here it appears that the applicant simply make conclusory alleging statements that the cited prior art does not teach the claimed limitation.
Contrary to the applicant’s assertions the amended claims are clearly taught by Kovacs as an indication of the monitored subject's progress toward a fitness goal, and calorie expenditures are to be monitored or who are at risk of syncope” [0068]; “estimated calorie expenditure during an exercise period has exceeded 300 calories, condition detection logic 124 may send a corresponding condition indicator to output control logic 130” [0082]; “Different operating features and/or sampling rates may be enabled or set for different applications: for example, higher sampling rates may be used for monitoring the training of an elite athlete” [0077]).
As seen above it is very clear that Kovacs teaches the amended limitations.

Further, regarding the alternative rejection of 2 of the claims, the applicant argues the following;
Neither Behar nor McCool disclose or suggest performance information comprising an indication of calories burned. Initially, neither Behar nor McCool disclose or suggest that athletic performance information comprises an indication of calories burned. As previously argued, any mention of energy consumption or work output in Behar is (1) neutral as to units of measure (see Behar FIG. 7) and (2) decoupled from respiratory characteristics. See Reply filed July 16, 2020, p. 7. 
Notably, the word "calorie" is entirely absent from Behar's disclosure. Yet in response to energy consumption [calories burned]." Office Action, p. 29. To the extent the Office is relying on inherency, Applicant submits that the Office has not met the burden of establishing obviousness based on inherency because the Office has not established that "performance information comprising an indication of calories burned" necessarily flows from the teachings of the applied prior art. See Ex parte Levy, 17 USPQ2d 1461, 1464 (BPAI 1990); see also MPEP 2112(IV). McCool fails to cure this deficiency. There is no disclosure or suggestion in McCool of any indication of calories burned. 
Neither Behar nor McCool disclose or suggest that the athletic performance information comprises an indication of the monitored 
The Office relies on Behar's "Real-time Tvent monitoring" described in   120 as disclosing the athletic performance information comprising an indication of progress toward a fitness goal and wherein the fitness goal is adjusted based on the performance information. Office Action, p. 25. Behar discloses that "a subject's activity can be monitored with respect to the subject's Tvent," or ventilatory threshold. Behar,   116. But there is no disclosure or suggestion that this monitoring of a subject's activity is the same athletic performance information comprising an indication of progress toward a goal.

It is not clear why the applicant argues about the word “calorie” being absent while the ref clearly teaches – “monitoring …energy consumption during a training session” [0120] of Behar- where it is well known that a calorie is a unit of energy. The amount of energy in an item of food or drink is measured in calories. Calories are a measure of energy in nutrition and exercise. In nutrition, calories refer to the energy people get from the food and drink they consume, and the energy they use in physical activity. Calories are listed in the nutritional information on all food packaging. Many weight loss programs center around reducing the intake of calories.

Further, in light of the above, it is very clear that Behar teaches an indication of the monitored subject's progress toward a fitness goal wherein the fitness goal is adjusted based on the performance information (“Real-time Tvent monitoring has further application in training programs, that is, structured plans that over time increase exercise capacity, in athletics and other endeavors. Because Tvent represents a subject's greatest sustainable exercise capacity, coaches, athletes, and others have used this parameter to design training program that distribute training time across sub-threshold, threshold, and supra-threshold intensities and then monitor the intensity of energy consumption) during a training session can confirm that the subject is exercising at the correct level; and periodically recalibrating Tvent over a training program can reveal how and how fast the trainee's Tvent and exercise capacity is improving” [0120]).

Further, regarding the alternative rejection of 3 of the claims, the applicant argues the following;
Independent claim 21 is rejected as obvious under a third combination: Behar in view of McCool and Kovacs. As described above related to alternative rejections 1 and 2, none of Behar, McCool, or Kovacs disclose or suggest adjusting a fitness goal based on performance information comprising an indication of calories burned and of the monitored subject's progress toward a fitness goal. Accordingly, the combination of Behar, McCool, and Kovacs does not render obvious independent claim 21 or claims depending therefrom. 
Moreover, the Office's combination of Behar, McCool, and Kovacs is based on impermissible hindsight. The Office alleges that it would have been obvious to further modify the Behar/McCool combination with Kovacs "because it would improve the shortcomings of the existing prior art provided in [0002]-[0007] (of Kovacs)." Office Action, p. 22. Kovacs    2-7 describe background of the invention, including brief descriptions of various patent publications. There are no "shortcomings" identified in    2-7, and the Office has not cited to any particular shortcomings. 
Further, even if did describe shortcomings, there is no disclosure that Kovacs overcomes those shortcomings or that Behar/McCool are subject to the same shortcomings such that a person of skill in the art would look to Kovacs. The Office's conclusory statement that Kovacs would overcome shortcomings of the existing prior art is inadequate to support a prima facie conclusion of obviousness. Accordingly, the Office's combination can only be based on impermissible hindsight, with the benefit of Applicant's claims and specification as a roadmap. See In re McLaughlin, 443 F.2d 1392 (CCPA 1971). 
For at least these reasons, the combination of Behar, McCool, and Kovacs does not render obvious independent claim 21 or claims depending therefrom. Applicant respectfully asks the Office to withdraw this alternative rejection under § 103 and claims depending therefrom.


Yet, once more Kovacs teaches as an indication of the monitored subject's progress toward a fitness goal, and wherein the fitness goal is adjusted based on the performance information (“respiratory impedance measurements for patients for whom respiratory monitoring is desired, and accelerometers for patients whose calorie expenditures are to be monitored or who are at risk of syncope” [0068]; “estimated calorie expenditure during an exercise period has exceeded 300 calories, condition detection logic 124 may send a corresponding condition indicator to output control logic 130” [0082]; “Different operating features and/or sampling rates may be enabled or set for different applications: for example, higher sampling rates may be used for monitoring the training of an elite athlete” [0077]).

Further, Behar teaches an indication of the monitored subject's progress toward a fitness goal wherein the fitness goal is adjusted based on the performance information (“Real-time Tvent monitoring has further application in training programs, that is, structured plans that over time increase exercise capacity, in athletics and other endeavors. Because Tvent represents a subject's greatest sustainable exercise capacity, coaches, athletes, and others have used this parameter to design training program that distribute training time across sub-threshold, threshold, and supra-threshold intensities and then monitor the intensity of individual training sessions. Real-time monitoring of minute ventilation (and optionally energy consumption) during a training session can confirm that the subject is exercising at the correct level; and periodically recalibrating Tvent over a training program can reveal how and how fast the trainee's Tvent and exercise capacity is improving” [0120]).

McCool, was not relied on the teachings of these amended limitations. Yet, all these three applied references are in the same field of athletic performance monitoring via sensors. The motivation for the combination at the very least show that these combinations are not based on impermissible hindsight but rather proper modifications of three references that are in the same field. It is well established and noted that so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). In this case it is very clear that the knowledge was NOT gleaned from applicant’s disclosure but rather knowledge was within the level of ordinary skill in the art at the time the claimed invention was made as clearly noted in the cited prior arts above.

The rejections of the depending claims are also maintained at least due to the reasons noted above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/SERKAN AKAR/  Primary Examiner of Art Unit 3793